 

co. Case 2:21-cr-00626-VJ1 Document 16 Filed 05/06/21 Page 1 of 2

  

UNITED ee
IN THE UNITED STATES DISTRICT COURT: 8UCES, 6 wy MES

FOR THE DISTRICT OF NEW MEXICO. “AY = 5 2132)

MITCHELL & ELFERS
CLERK OF COURT

UNITED STATES OF AMERICA, )
)
Plaintiff, ) CRIMINAL NO.2l-GQAK VS]
)
Vs. ) 21 US.C. §§ 841(a)(1) and (b)(1)(B):
) Possession with Intent to Distribute 500
DAVID WILLIAM HILL, ) Grams and More of Cocaine;
Defendant. ) 18U.S.C. § 2: Aiding and Abetting
)
INFORMATION

The United States Attorney charges:

On or about January 21, 2021, in Dofia Ana County, in the District of New Mexico, the
defendant, DAVID WILLIAM HILL, unlawfully, knowingly and intentionally possessed with
intent to distribute a controlled substance, and the violation involved 500 grams and more of a
mixture and substance containing a detectable amount of cocaine.

In violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), and 18 U.S.C. § 2.

FORFEITURE

The allegations contained in Count 1 of this Information are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 21 U.S.C. § 853.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21 U.S.C.

§ 841, the Defendant, DAVID WILLIAM HILL, shall forfeit to the United States any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such

offenses and any property used, or intended to be used, in any manner or part, to commit, or to
 

Case 2:21-cr-00626-VJ1 Document16 Filed 05/06/21 Page 2 of 2

facilitate the commission of, the offense(s). The property to be forfeited includes, but is not
limited to, the following:
1. PERSONAL PROPERTY
a. ablack Verizon ZTE cell phone;
b. adark grey iPhone with navy blue Otter case;
c. an aqua Huawei cell phone with grey and blue case; and

d. a large black cell phone (unknown brand) with black Otter case.

FRED J. FEDERICI
Acting United States Attorney

fy. Se

DUSTIN C. SEGOVIA
Assistant U.S. Attorney
200 N. Church Street
Las Cruces, NM 88001
(575) 522-2304 — Tel.
(575) 522-2391 — Fax

 
